Citation Nr: 1601242	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disorder, to include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), which took place at the RO.  The hearing transcript has been associated with the record.

In November 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis of the lumbar spine.  
2.  Symptoms of lumbar spine arthritis have been continuous since service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for lumbar spine arthritis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lumbar Spine Disorder

The Veteran claims that he has a back disability.  He maintains that he was injured when he fell off a log during basic training and experienced recurring back pain while lifting items in service.

Specifically, the Veteran testified at the April 2010 Board hearing that in 1970, he slipped and fell during a boot camp obstacle course and felt a crack in his back, but he did not go to a doctor because he was pushed to be tough.  The Veteran further stated that he was a truck driver during service and his duties included loading heavy objects on the truck as well as changing the truck's tires, which were over 100 pounds each.  The Veteran indicated that these duties exacerbated his back pain after the slip-and-fall incident and that he has experienced recurrent back pain since service.  The Veteran stated that post-service, he took over-the-counter pain medication for his back and that he started wearing a back brace in 1976.  

The evidence of record shows that the Veteran has currently diagnosed degenerative arthritis of the lumbar spine.  See July 2014 VA examination report.  
Next, the Board finds that the evidence weighs against a finding that the Veteran experienced chronic back symptoms in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a back disorder.  Service treatment records also do not reflect that the Veteran was seen for any injuries related to a fall.  Further, the November 1971 report of medical examination, conducted at service separation, shows that a clinical evaluation of the Veteran's spine was normal.  The Board finds that this evidence tends to weigh against the Veteran's claim regarding chronic symptoms of lumbar spine arthritis in service.

That notwithstanding, the Board finds that the evidence is in equipoise as to whether the Veteran had continuous symptoms of lumbar spine arthritis since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The favorable evidence of record that tends to show continuous symptoms since service includes post-service private and VA treatment records and the Veteran's credible statements.

The Veteran testified at an August 2005 Board hearing in connection with other claimed disabilities (these issues are not currently on appeal).  Although the Veteran had not filed a specific claim for a back disorder, during the August 2005 Board hearing, he noted that he had lower back pain as a result of a fall sustained during boot camp.  See August 2005 Hearing Transcript at pg. 25.  The VLJ instructed the Veteran that he could file a separate claim for his back disorder.

Thereafter, the Veteran filed his current claim for service connection for a back disorder and testified at an April 2010 Board hearing.  Again, the Veteran reported that in 1970, he slipped and fell during a boot camp obstacle course and felt a crack in his back, but he did not go to a doctor because he was pushed to be tough.  The Veteran indicated that his military duties exacerbated his back pain after the slip-and-fall incident and that he experienced recurrent back pain since service.  The Veteran stated that post-service, he took over-the-counter pain medication for his back and that he started wearing a back brace in 1976.  
Post-service private treatment records from Dr. E. T. show continued treatment and complaints of low back pain.  In a November 2000 treatment record, the Veteran stated that he had on and off back pain.  In a May 2001 statement by Dr. E.T., it was noted that the Veteran's past medical history included "chronic low back pain."  The Veteran was later diagnosed with mild facet disease at L5-S1, confirmed by x-ray, in January 2002.  

Post-service VA treatment records include an October 2002 gastroenterology consultation report.  During the evaluation, the Veteran stated that he had a history of an injury to his lower back.  In a February 2011 VA mental health clinic note, the Veteran continued to report symptoms of low back pain.  It was noted that the "back pain dates to his time in the service."   

The evidence also includes a December 2010 VA examination.  The examiner opined that the Veteran's back disability was "less likely as not" connected to service as there was no documentation of any form of real injury in service.  However, the VA examiner did not address the Veteran's contentions about the in-service events that caused the current back disability.  Furthermore, the VA examiner did not provide the medical basis for the opinion provided.  Accordingly, the Board finds that the December 2010 VA medical opinion lacks probative value.  

Pursuant to the Board's most recent remand, the RO obtained another medical opinion in July 2014.  The examiner noted that there was no documentation in service treatment records of back pain.  The Veteran also did not seek treatment until 2000.  As such, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service.  

The RO obtained an addendum opinion in January 2015.  The examiner noted that the November 1971 service separation examination report showed a normal clinical evaluation of the Veteran's spine and that a back condition was not noted in the summary of diagnosis.  The examiner again noted that there was no documentation in service treatment records of back pain.  The Veteran also did not seek treatment until 2000.  As such, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service.
The Board finds the July 2014 and January 2015 VA medical opinions to lack probative value.  It appears that the examiner based the negative nexus opinion on the absence of medical treatment for a claimed condition during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  These opinions are therefore accorded limited probative value.

Moreover, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Here, the Board finds that the Veteran is competent to report symptoms of back pain.  Further, and upon review of all the lay and medical evidence of record, the Board finds that his statements regarding recurring back pain since service separation are credible.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of lumbar spine arthritis have been continuous since service, and therefore, are etiologically related to active service. As such, the Board finds that service connection is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the lumbar spine is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


